 
Exhibit 10.10
 
 
 
 
FIRST AMENDMENT
 
 
TO
 
 
LOAN AGREEMENT
 
Dated February 26, 2019
 
Between
 
 
LIGHTPATH TECHNOLOGIES, INC.,
a Delaware corporation
 
 
and
 
 
BANKUNITED, N.A.,
a national banking association
 
 
 
Dated as of May 6, 2019
but effective as of February 26, 2019
 
 
 
1

 

 
FIRST AMENDMENT TO
LOAN AGREEMENT
 

THIS FIRST AMENDMENT TO LOAN AGREEMENT (“First Amendment”) is dated as of May 6,
2019, but effective as of February 26, 2019, by and between LIGHTPATH
TECHNOLOGIES, INC., a Delaware corporation, (“Borrower”), and BANKUNITED, N.A.,
a national banking association (“Lender”).
 

RECITALS
 
A.           Borrower and Lender are the parties to a Loan Agreement dated as of
February 26, 2019 (the “Loan Agreement”).
 
B.           Borrower and Lender have determined that it is the best interest of
each of them to amend the Loan Agreement to more accurately reflect their
understandings at the time the Loan Agreement was executed.
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
 
1.           The Recitals set forth above are true and correct and are
incorporated herein by reference. Unless otherwise defined, all initially
capitalized terms in this First Amendment shall be as defined in the Loan
Agreement.
 
2.           The definition of “Fixed Charge Coverage Ratio” as set forth in
Section 1.1 of the Loan Agreement is deleted in its entirety and is replaced
with the following:
 
“Fixed Charge Coverage Ratio” – Means, as of any date, the ratio of (a) the sum
of net income, depreciation, amortization, interest expense, taxes, non-cash
stock compensation expense, non-cash foreign exchange expense, losses on
warrants and approved integration costs (capped at $500,000.00), plus all other
non-cash expenses as deemed applicable by Lender in its discretion, less cash
taxes paid, gains on warrants, distributions, increases in due from related, and
non-financed capital expenditures, to (b) for the initial four (4) testing
periods, beginning March 31, 2019, twelve (12) month pro forma scheduled
principal and interest payments to Lender (and, for avoidance of doubt, not to
Borrower’s former lender) and all capital lease payments, in each case measured
as of the last day of the most recently ended four (4) consecutive fiscal
quarters for which financial statements are required to be delivered pursuant to
Section 6.9(a). After the initial four (4) testing periods subparagraph (b) will
revert to actual scheduled principal and interest payments (including capital
leases payments).
 
3.           Except as amended hereby the Loan Agreement remains in full force
and effect.
 
 [SIGNATURE PAGES FOLLOW]
 
 
 


2

 
 
IN WITNESS WHEREOF the parties have executed this First Amendment as of the date
first written above.
 
 
 
 
BORROWER:
 
 
 
 
 
LIGHTPATH TECHNOLOGIES, INC.,
 
 
a Delaware corporation
 
 
 
 
 

By:  
/s/ J. James Gaynor  
 
 
 
J. James Gaynor, President
 
 
 


 
 
LENDER:

 
 
 


 
 
BANKUNITED, N.A., a national banking association

 
 
 


 
 
By:
/s/ Jackson Young
 
 
 
Jackson Young, Senior Vice President
 

 
The following Guarantors acknowledge and consent to this First Amendment as of
the date first written above.
 

 
GUARANTORS:
 
 
 
 
 
GELTECH INC., a Delaware corporation  
 
 
 
 

By:  
/s/ J. James Gaynor
 
 
 
J. James Gaynor, President
 
 
 


 
 
ISP OPTICS CORPORATION, a New York corporation  
 
 


 
 
 
/s/ J. James Gaynor
 
 
 
J. James Gaynor, President
 
 
 


 
 
LIGHTPATH OPTICAL INSTRUMENTATION (SHANGHAI) CO., LTD., a company formed under
the law of the People’s Republic of China  
 
 


 
 
 
/s/ J. James Gaynor
 
 
 


 
 
LIGHTPATH OPTICAL INSTRUMENTATION (ZHENJIANG) CO., LTD., a company formed under
the law of the People’s Republic of China  
 
 


 
 
 
/s/ J. James Gaynor
 
 
 


 
 
ISP OPTICS LATVIA, SIA, a company formed under the law of the Republic of Latvia
 
 
 


 
 
 
/s/ J. James Gaynor
 

 

 
3
